DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Peidous (US 2013/0323422).
Referring to claim 1, 3 and 4, Peidous teaches a vapor deposition apparatus comprising a substrate 1 is disposed in a chamber 100 on a stage (substrate support) for rotating and moving the substrate ([0047]-[0052]); and a supply unit disposed to face the substrate and comprising a main body member and a nozzle member 2 disposed on one surface of the main body member and facing the substrate, the supply unit being 2 and the nozzle 2 may be in fluid communication with a manifold in which different precursors which allows the second precursor to be changed with relative ease; See [0052]-[0055] and  Figs 2 and 4 clearly shows the nozzle). Peidous teaches also teaches nozzle can be in communication with more than one source, and the nozzle is in fluid communication with a manifold dedicated to the nozzle in which different precursors and different mixtures of precursors can be employed and a gas may either be reactive or an inert gas, which allows the precursor to be changed with relative ease ([0042],[0064]), which reads on a supply unit being configured to sequentially supply a plurality of gases toward the substrate. and the movement of the nozzle relative to the substrate is implemented by movement of the nozzle or by motion of the substrate ([0052]).
In regards to the limitation, “position of the supply unit and the stage are fixed relative to each other,” Peidous teaches the movement of the nozzle relative to the substrate is implemented by movement of the nozzle or by motion of the substrate ([0052]) and the substrate support may be fixed and the nozzle may be fixed ([0015], [0020], [0022], claims 4, 5, 12); therefore the nozzle is configured to supply a plurality of gases while the nozzle is stationary and the substrate is moved, and when the nozzle is moved and the substrate is stationary; therefore meets the claimed limitation because the nozzle is configured to supply gases when either the nozzle is stationary or the substrate is stationary, thus capable of supply gases when both the nozzle and the substrate are stationary.

Referring to claim 3-4, Peidous teaches the nozzle member comprises only a single linear nozzle with a length in a first direction, the length of the nozzle member is equal to or greater than a length of the substrate in the first direction (See [0054]-[0064] and Fig 1 shows a single nozzle 2 and the nozzle 2 may be in fluid communication with a manifold in which different precursors which allows the second precursor to be changed with relative ease; See [0052]-[0055] and  Figs 2 and 4 clearly shows the nozzle having a length greater than the width of the substrate 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422), as applied to claim 1-4 above, and further in view of Huang (US 2013/0001330).

In a deposition nozzle apparatus, Huang teaches an exhaust unit 12 defined by separated spaces between edges of the stage (substrate carrier 31) and edges of the supply unit 11, and a gas curtain unit 13 disposed to face the stage and deviate from opposite edges of the substrate and having curtain nozzles for injecting a purge gas ([0023]-[0035]; Fig 1A,1C, 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Peidous by providing an exhaust unit and gas curtain for the nozzle, as taught by Huang, to extract residues after a precursor reacts and isolate gases sprayed onto a substrate to prevent residues from leaking and generating deposition defects (Huang [0009]-[0011]).
Referring to claim 8-11, the combination of Peidous and Huang teaches curtain nozzles 13 are disposed at the opposite edges of the substrate and facing one of the opposite edges  and the nozzles are arranged at all edges of the substrate in  rectangular ring shape (See Huang Fig 1A, 1B, 1C).

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422), as applied to claim 1-4 above, and further in view of Huang (US 2013/0001330), as applied to claim 1-4, and 6, and further in view of Leibiger et al (US 2008/0213543). 

	In a method of vapor phase epitaxy, Leibiger et al teaches a vertical vapor vapor phase epitaxy reactor wherein the substrate is mounted such that the substrate wafer downward toward the gas source (Fig 2; [0059]-[0076]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Peidous and Huang by having a vertical stage above a gas source, as taught by Leibiger et al, because the orientation of reactors is an obvious design choice, and stage is disposed over the supply unit such that the surface of the stage of the substrate faces downward is known in the art to allow deposition on the substrate in vapor phase deposition process.

Claim 12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422), as applied to claim 1-4 above, and further in view of Huang (US 2013/0001330), as applied to claim 1-4, and 6, and further in view of Yudovsky et al  (US 2013/0143415) and Lee et al (US 2007/0144557). 
The combination of Peidous and Huang teaches all of the limitations of claim 12, as discussed above, except a plurality of exhaust units and a plurality of supply modules, wherein at least an exhaust unit of the plurality of exhaust units is between every two adjacent supply modules. Peidous teaches a nozzle can be in communication with a more than one source gas using a manifold ([0064]). 

In a vapor deposition apparatus, Yudovsky et al teaches precursors and purge gas supplies with valves 206, 806 to control the flow to nozzles of a gas manifold (Abstract; Fig 1, 7-9, [0065]-[0080]). Yudovsky et al teaches a gas injector unit 31 comprising a plurality of elongated gas ports 32 having any suitable shape, including elongated channels ([0050]; Fig 4A). Yudovsky et al also teaches a gas manifold 204 connected to four different gas sources having a switching valve and gas manifold is connected to the reactive gas port ([0064]; Fig 7), which clearly suggests the nozzle member is configured to sequentially supply a plurality of gases to the substrate. Yudovsky et al also teaches a position of the supply unit 1030 is fixed relative to a position of the stage 1060 (substrate support/susceptor), and moving the stage relative to the supply unit (Fig 2 and 10; [0089]-[0095]). Yudovsky et al teaches four exhausts for reactive gas A, reactive gas B, purge gas and the chamber using separate vacuum 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peidous and Huang by providing a plurality of exhaust units and a plurality of supply modules, wherein at least an exhaust unit of the plurality of exhaust units is between every two adjacent supply modules, as taught by Yudovsky et al, to provide a plurality of precursors.
The combination of Peidous, Huang and Yudovsky et al teaches a curtain unit having curtain nozzles 13 facing the stage configured to inject a purge gas (Huang Fig 1C).
The combination of Peidous, Huang and Yudovsky et al does not teach the curtain nozzles do not overlap the substrate.
In a method of deposition a thin film, Lee et al teaches a substrate W and a gas supplying unit 20 comprising a showerhead 11 and a gas curtain block 14 that sprays an inert gas into the circumference of the substrate to minimize contamination of an inner wall of a chamber 10, and the gas curtain block does not overlap the substrate W (Fig 2; [0024]-[0035]). Lee et al depicts the gas curtain block 14 with two inlets from the gas supplying device 20 in Fig 2 which clearly suggests a first and second curtain unit on the left and right side of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peidous, Huang and Yudovsky et al by providing a gas curtain that does not overlap the substrate to minimize contamination of an inner wall of a chamber, and providing a plurality of gas curtain blocks to protect all wall of the 
Referring to claim 14-15, the combination of Peidous, Huang, Yudovsky et al and Lee et al teaches a first supply region, a second supply region, and a partition disposed between the first and second supply region. (See Yudovsky Figs 5, 7, and 9 which teach a first gas A, second gas and purge gas and exhaust gas with walls between reactant supply regions). 
Referring to claim 16-17, this limitation is merely a recitation of intended use. The combination of Peidous, Huang, Yudovsky et al and Lee et al teaches an apparatus capable of purging gas from a second gas while injecting gas from a first region.
Referring to claim 18-20, the combination of Peidous, Huang, Yudovsky et al and Lee et al teaches gas supply lines with linear portions to each nozzle and valves for controlling the flow (Yudovsky Figs 1 and 7-9).
	
 Response to Arguments

Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Applicant’s argument that Peidous does not teach the supply unit is configured to sequentially supply a plurality of different kind of gases toward the substrate when positions of the supply unit and the stage are fixed relative each other is noted but not or by motion of the substrate ([0052], emphasis added), which reads on a supply unit configured to sequentially supply a plurality of different kind of gases toward the substrate when the supply unit and the stage are fixed relative to each other because the nozzle is configured to supply gases when either the nozzle is stationary or the substrate is stationary, thus capable of supply gases when both the nozzle and the substrate are stationary. Furthermore, the nozzle does not need to be moved to be able to supply gases; therefore meets the claimed limitation. It is noted that this is an apparatus limitation, and the nozzle taught by the Peidous is capable/configured to be positioned in a fixed location, and also capable/configured to supply different kinds of gases while in a fixed position; therefore meets the claimed limitation. Applicant’s argument are directed to how Peidous is used in the disclosed method, however the apparatus is configured/capable of the claimed intended use because gases can be supplied to the nozzle when the nozzle and the substrate are both fixed. There is no structural difference in the apparatus of Peidous and the claimed apparatus; therefore the rejection is maintained.
 Applicant’s arguments are merely directed to the method of use taught by Peidous, that the substrate and nozzle are moved relative to one another during deposition. However, as discussed above, teaches the claimed structural limitations of 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Peidous teach the supply nozzle is capable/configured to be positioned in a fixed location, a substrate support capable/configured to be in a fixed position and also capable/configured to supply different kinds of gases when the substrate is fixed; therefore meets the claimed limitation (See [0015], [0020], [0022], [0051], [0064] and claims 4-5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US 2003/0194493) teaches a reactant gas is constrained to the first station by gas curtains formed on either side of the wafer support ([0012], Fig 2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714